DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Drawings
The drawings are objected to because the addition of the heat reflector and its location (between the light concentrator and the selective absorber) is new matter. There is nothing in the original disclosure that indicates the heat reflector is in this location and for this reason is new matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 33 is objected to because of the following informalities:  line 4 should be amended to -different temperatures and the band gap [[structure]] of the semiconductor material-.  Appropriate correction is required.

Claims 33, 35 and 37 are objected to because of the following informalities:  
lines 2-3 should be amended to -based on at least on the blackbody radiation [[spectra]] of the semiconductor material corresponding -.  
line 4 should be amended to -the band gap [[structure]] of the semiconductor material-. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Regulator (claim 17, 28, 34, 36)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Regulator (Regulator - claim 17, 28, 34, 36)
coupled with functional language 
That regulates a temperature… (Regulator - claim 17, 28, 34, 36)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17, 28, 34 and 36 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
See the 35 USC 112(b) claim rejection below (Regulator - claim 17, 28, 34, 36)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The limitation “a heat reflector that reflects infrared radiation re-emitted from the selective absorber back into the selective absorber” (emphasis added by the examiner) is new matter. In the original disclosure/specification, there is nothing in the original that indicates that the selective absorber re-emitts infrared radiation and further there is nothing in the original disclosure that indicates heat reflector reflects this re-emitted light back to the selective absorber.  The specification in ¶042 indicates that the heat reflector reflects solar radiation back into the selective absorber but it fails to indicate this is emitted from the selective absorber. Further, as indicated above, there are no drawings indicating reflecting the infrared radiation back to the selective absorber.
Claims 2-11, 32 and 33 are rejected due to their dependence on claim 1.

Regarding claim 12:
The limitation “a heat-reflecting that reflects infrared radiation re-emitted from the selective absorber back into the selective absorber” is new matter. This limitation is new matter for the same reason identified in the claim 1 rejection above.
Claims 12-21, 34 and 35 are rejected due to their dependence on claim 12.

Regarding claim 22:
The limitation “a heat-reflecting that reflects infrared radiation re-emitted from the selective absorber back into the selective absorber” is new matter. This limitation is new matter for the same reason identified in the claim 1 rejection above.
Claims 23-31, 36 and 37 are rejected due to their dependence on claim 22.

Regarding claim 32, 34 and 36:
The limitation “wherein the semiconductor material within the selective absorber experiences near zero re-radiation of heat at or around the operating temperature for a wide range of infrared wavelengths” is new matter. There is nothing in the original disclosure indicating the near zero re-radiation of heat around the operating temperature for a wide range of infrared wavelengths. The specification does not mention anything about the near zero re-radiation or that it is performed over a wide range of infrared wavelengths. The figures also fail to shed any light on this limitation. For this reason, these claims are rejected since these limitations are unsupported by the specification.
Claims 33, 35 and 37 are rejected due to their dependence on claims 32, 34 and 36.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 28, 34, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17, 28, 34, 36:
These claims are rejected because of the limitation “a regulator” which has been interpreted under 35 USC 112(f) however the specification fails to provide a corresponding structure. The specification merely recites the regulator structure but does not provide a structure for performing its function. For this reason, the limitation is unclear and by extension the claim is unclear.
Claims 34, 35, 36, 37 are rejected due to their dependence on claims 17, 28, 34 and 36. 

Regarding claims 32, 34, 36:
	The limitation “the selective absorber experiences near zero reradiation of heat”  (emphasis added by the examiner) in line 4 is unclear. Its unclear how close to zero “near zero” requires and the specification fails to shed any light on what range is required by these terms. For this reason, the limitation is unclear and by extension the claim.
	Claims 33, 35, 37 are rejected due to their dependence on claims 32, 34 and 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 7, 9-13, 15, 16, 18, 20-24, 26, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2004/0118449 to Murphy et al. (Murphy) in view of US patent number 4,252,865 to Gilbert et al. (Gilbert).
Regarding claim 1:
Murphy discloses:
A method for converting sunlight into electricity (figure 1), comprising: concentrating the sunlight onto a front surface of a selective absorber, 
wherein the concentrated sunlight (parabolic mirror 22; ¶0017) causes heat to build up in the selective absorber (selective absorber 38 which receives the concentrated light through 34); 
using heat obtained from the selective absorber (obtained from absorber 38 via tubes 40 which transfer heats to the heat engine 46) to drive a heat engine (46), which converts the heat into mechanical energy (converts the heat into mechanical energy and then into electrical energy ¶0023); and 
converting the mechanical energy into electricity (¶0023 where the heat engine 46 generates electrical energy).  
Murphy fails to disclose:
wherein the selective absorber comprises a semiconductor material having a band gap capable of absorbing most spectral components of the sunlight;
the front surface of the selective absorber includes a heat-reflecting layer that reflects infrared radiation re-emitted from the selective absorber back into the selective absorber, thereby lowering a 14total system emissivity for infrared wavelengths.
Gilbert teaches:
	A selective absorber (figure 1) that includes a semiconductor material (13; column 3, lines 10-15) for absorbing most spectral components of the sunlight (figure 3). Further, the semiconductor material can include silicon/intrinsic silicon (column 3, lines 1-5; column 3, lines 65-68). Also, the selective absorber is used to absorb heat and transfer that heat to a working fluid (column 3, lines 5-10). Gilbert also teaches that silicon/intrinsic silicon coatings of this type absorb light in the visible wave length and reflect light in the infrared wave length (column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25 indicate that the depth of the pits does not exceed the wavelength of infrared which indicates infrared is reflected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to replace the selective absorber of Murphy with the selective absorber as taught by Gilbert for the purpose of absorbing most of the solar-energy spectrum (at least 95%)(Gilbert, column 1, lines 54-57). Further, this coating combined with Gilbert would perform the function of reflect infrared light back into space or back into the selective absorber since infrared light is not able to pass out of the coating due to the pit depths in the coating being less than the wavelength of infrared light (Gilbert, figure 3, column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25).

Regarding claim 2:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Murphy and Gilbert:
The method of claim 1, wherein the semiconductor material comprises intrinsic silicon (see the semiconductor material including intrinsic silicon (Gilbert, column 3, line 68 or figure 2, element “a-SiH (intrinsic)”) as taught by Gilbert incorporated into Murphy).  

Regarding claim 4:
Murphy discloses:
The method of claim 1, wherein using the heat to drive the heat engine comprises: 
using a heat-storage medium (molten salt or liquid sodium, ¶0005; ¶0018) to store the heat (absorb energy/molten energy ¶0005); and 
subsequently using the stored heat obtained from the heat-storage medium to drive the heat engine (molten salt is transported to the heat engine/conversion engine 46; ¶0020).  

Regarding claim 5:
Murphy discloses:
The method of claim 4, wherein the heat-storage medium comprises molten salt (molten salt or liquid sodium, ¶0005; ¶0018).  

Regarding claim 7:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Murphy and Gilbert:
The method of claim 1, 
wherein the selective absorber exhibits a first high emissivity for a shorter wavelength range associated with a solar blackbody spectrum; and 
wherein the selective absorber exhibits a much lower second emissivity for a longer wavelength range associated with blackbody radiation emanating from the selective absorber while the selective absorber is in a normal-operating-temperature range (In regards to the first and second emissivity functions found in the claim, this function is associated with intrinsic silicon semiconductor material for the absorber (as taught in the disclosed invention, specification ¶040) which was incorporated from Gilbert into Murphy; further, this is taught by Gilbert which indicates the visible spectrum of light (shorter wavelength) is absorbed (higher emissivity) and the infrared wavelength (longer wavelength)is blocked (lower emissivity) (Gilbert, column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25 )).  

Regarding claim 9:
Murphy discloses:
The method of claim 1, wherein concentrating the sunlight onto the front surface of a selective absorber comprises using one or more of the following mechanisms to concentrate the sunlight: 
a parabolic trough reflector; 
a solar tower system comprising an array of movable mirrors that focus the sunlight on a collector tower; 
a parabolic dish reflector (figure 1, element 26; ¶0017); 
a linear Fresnel lens; and 
a circular Fresnel lens.  

Regarding claim 10:
Murphy discloses:
The method of claim 1, wherein the heat engine comprises a Stirling engine (46; ¶0023).  

Regarding claim 11:
Murphy discloses:
The method of claim 1, wherein converting the mechanical energy into electricity involves using an electric generator (inherent, heat engine 46 converts thermal energy into electricity which requires an electric generator).  

Regarding claim 12:
Murphy discloses:
A system that converts sunlight into electricity (figure 1), comprising: 
a light concentrator (22) that concentrates the sunlight to form concentrated sunlight; 
a selective absorber (38) having a front surface (inner surface of 38 that receives the sunlight) that is oriented to receive the concentrated sunlight, 
wherein the concentrated sunlight causes heat to build up in the selective absorber (¶0018, “The absorptive material 38 absorbs the solar energy and aids in the distribution of the resulting thermal energy to a plurality of heat exchanger tubes 40”); 
a heat engine (46) that converts heat obtained from the selective absorber into mechanical energy (¶0023, Stirling engine converts heat into mechanical energy and then the mechanical energy is converted into electrical energy); and 
an electric generator (inherent since the Stirling engine 46 creates electrical energy (as indicated in ¶0023) which requires an electrical generator to convert the mechanical energy of the Stirling engine into electrical energy) that converts the mechanical energy into electricity.  

Murphy fails to disclose:
wherein the selective absorber comprises a semiconductor material having a band gap capable of absorbing most spectral components of the sunlight, and 
the front surface of the selective absorber includes a heat-reflecting layer that reflects infrared radiation re-emitted from the selective absorber back into the selective absorber, thereby lowering a  total system emissivity for infrared wavelengths.

Gilbert teaches:
A selective absorber (figure 1) that includes a semiconductor material (13; column 3, lines 10-15) for absorbing most spectral components of the sunlight (figure 3). Further, the semiconductor material can include silicon/intrinsic silicon (column 3, lines 1-5; column 3, lines 65-68). Gilbert also teaches that silicon/intrinsic silicon coatings of this type absorb light in the visible wave length and reflect light in the infrared wave length (column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25 indicate that the depth of the pits does not exceed the wavelength of infrared which indicates infrared is reflected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to replace the selective absorber of Murphy with the selective absorber as taught by Gilbert for the purpose of absorbing most of the solar-energy spectrum (at least 95%)(Gilbert, column 1, lines 54-57). Further, this coating combined with Gilbert would perform the function of reflect infrared light back into space or back into the selective absorber since infrared light is not able to pass through the coating due to the pit depths in the coating being less than the wavelength of infrared light (Gilbert, figure 3, column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25).

Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 12 by Murphy and Gilbert:
The system of claim 12, wherein the semiconductor material comprises intrinsic silicon (see the semiconductor material including intrinsic silicon (Gilbert, column 3, line 68 or figure 2, element “a-SiH (intrinsic)”) as taught by Gilbert incorporated into Murphy).  

Regarding claim 15:
Murphy discloses:
The system of claim 12, wherein the system further comprises a heat storage mechanism that: 
uses a heat-storage medium (molten salt or liquid sodium, ¶0005; ¶0018) to store the heat (absorb energy/molten energy ¶0005) to store heat obtained from the selective absorber; and 
subsequently uses the stored heat obtained from the heat-storage medium to drive the heat engine (molten salt is transported to the heat engine/conversion engine 46; ¶0020).  

Regarding claim 16:
Murphy discloses:
The system of claim 15, wherein the heat-storage medium comprises molten salt (molten salt or liquid sodium, ¶0005; ¶0018).  

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 12 by Murphy and Gilbert:
The system of claim 12, 
wherein the selective absorber exhibits a first high emissivity for a shorter wavelength range associated with a solar blackbody spectrum; and 
wherein the selective absorber exhibits a much lower second emissivity for a longer wavelength range associated with blackbody radiation emanating from the selective absorber while the selective absorber is in a normal-operating-temperature range (In regards to the first and second emissivity functions found in the claim, this function is associated with intrinsic silicon semiconductor material for the absorber (as taught in the disclosed invention, specification ¶040) which was incorporated from Gilbert into Murphy; further, this is taught by Gilbert which indicates the visible spectrum of light (shorter wavelength) is absorbed (higher emissivity) and the infrared wavelength (longer wavelength)is blocked (lower emissivity) (Gilbert, column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25)).  

Regarding claim 20:
Murphy discloses:
The system of claim 12, wherein the light concentrator comprises one or more of the following mechanisms to concentrate the sunlight: 
a parabolic trough reflector; 
a solar tower system comprising an array of movable mirrors that focus the sunlight on a collector tower:  
a parabolic dish reflector (figure 1, element 26; ¶0017); 
a linear Fresnel lens; and 
a circular Fresnel lens.  

Regarding claim 21:
Murphy discloses:
The system of claim 12, wherein the heat engine comprises a Stirling engine (46; ¶0023).  

Regarding claim 22:
Murphy discloses:
A system that converts sunlight into electricity (figure 1), comprising: 
a light concentrator (22) that concentrates the sunlight to form concentrated sunlight; 
a selective absorber (38) having a front surface (inner surface of 38 that receives the sunlight) that is oriented to receive the concentrated sunlight, 
wherein the concentrated sunlight causes heat to build up in the selective absorber (¶0018, “The absorptive material 38 absorbs the solar energy and aids in the distribution of the resulting thermal energy to a plurality of heat exchanger tubes 40”); 
a heat engine (46) that converts heat obtained from the selective absorber into mechanical energy (¶0023, Stirling engine converts heat into mechanical energy and then the mechanical energy is converted into electrical energy); and 
an electric generator (inherent since the Stirling engine 46 creates electrical energy (as indicated in ¶0023) which requires an electrical generator to convert the mechanical energy of the Stirling engine into electrical energy) that converts the mechanical energy into electricity.  

Murphy fails to disclose:
Wherein the selective absorber exhibits a first emissivity for a wavelength range associated with a solar blackbody spectrum, and 
wherein the selective absorber exhibits a much lower second emissivity for a longer wavelength range associated with blackbody radiation emanating from the selective absorber while the selective absorber is in a normal-operating-temperature range;
the front surface of the selective absorber includes a heat-reflecting layer that reflects infrared radiation re-emitted from the selective absorber back into the selective absorber, thereby lowering a total system emissivity for infrared wavelengths.

Gilbert teaches:
A selective absorber (figure 1) that includes a semiconductor material (13; column 3, lines 10-15) for absorbing most spectral components of the sunlight (figure 3). Further, the semiconductor material can include silicon/intrinsic silicon (column 3, lines 1-5; column 3, lines 65-68). Gilbert also teaches that silicon/intrinsic silicon coatings of this type absorb light in the visible wave length and reflect light in the infrared wave length (column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25 indicate that the depth of the pits does not exceed the wavelength of infrared which indicates infrared is reflected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to replace the selective absorber of Murphy with the selective absorber as taught by Gilbert for the purpose of absorbing most of the solar-energy spectrum (at least 95%)(Gilbert, column 1, lines 54-57). In regards to the first and second emissivity functions found in the claim, this function is associated with intrinsic silicon semiconductor material for the absorber (as taught in the disclosed invention, specification ¶040) which was incorporated from Gilbert into Murphy. Further, this coating combined with Gilbert would perform the function of reflect infrared light back into space or back into the selective absorber since infrared light is not able to pass through the coating due to the pit depths in the coating being less than the wavelength of infrared light (Gilbert, figure 3, column 1, lines 25-30; column 6, lines 5-15, column 9, lines 20-25).

Regarding claim 23:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Murphy and Gilbert:
The system of claim 22, wherein the selective absorber comprises a semiconductor material having a band gap capable of absorbing most spectral components of the sunlight (see the semiconductor material including intrinsic silicon as taught by Gilbert incorporated into Murphy (Gilbert further indicates that the surface can absorb at least 95 percent of the solar-energy spectrum column 1, lines 54-57)).  

Regarding claim 24:
Murphy discloses:
The system of claim 23, wherein the semiconductor material comprises intrinsic silicon (see the semiconductor material including intrinsic silicon (Gilbert, column 3, line 68 or figure 2, element “a-SiH (intrinsic)”) as taught by Gilbert incorporated into Murphy).  

Regarding claim 26:
Murphy discloses:
The system of claim 22, wherein the system further comprises a heat storage mechanism that: 
uses a heat-storage medium (molten salt or liquid sodium, ¶0005; ¶0018) to store the heat (absorb energy/molten energy ¶0005) to store heat obtained from the selective absorber; and 
subsequently uses the stored heat obtained from the heat-storage medium to drive the heat engine (molten salt is transported to the heat engine/conversion engine 46; ¶0020).  

Regarding claim 27:
Murphy discloses:
The system of claim 26, wherein the heat-storage medium comprises molten salt (molten salt or liquid sodium, ¶0005; ¶0018).  

Regarding claim 30:
Murphy discloses:
The system of claim 22, wherein the light concentrator comprises one or more of the following mechanisms to concentrate the sunlight: 
a parabolic trough reflector; 
a solar tower system comprising an array of movable mirrors that focus the sunlight on a collector tower; 
a parabolic dish reflector (figure 1, element 26; ¶0017);  
a linear Fresnel lens; and 
a circular Fresnel lens.  

Regarding claim 31:
Murphy discloses:
The system of claim 22, wherein the heat engine comprises a Stirling engine (46; ¶0023).  

Claims 3, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Gilbert and Swanson further in view of US patent application publication number 2015/0101761 to Moslehi et al. (Moslehi).
Regarding claim 3:
The 35 USC 103 rejection of claim 2 by Murphy, Gilbert and Swanson:
The method of claim 2, 
wherein a back surface of the selective absorber includes a reflective coating (see the reflective coating 10 incorporated into Murphy from Gilbert as part of the selective absorber), and a front surface of the selective absorber is textured (see the textured surface 14 incorporated into Murphy from Gilbert as part of the selective absorber).

Murphy fails to explicitly disclose:
Wherein a thickness of the selective absorber is reduced to approximately 50 microns, wherein this reduced thickness is made possible by the reflective coating and the texturing.  

Moslehi discloses:
	A solar absorber for solar cells that includes a solar absorber (figures 1-1e). Further, Moslehi teaches that the silicon solar absorber can have a thickness range from a few to a hundred microns. Moslehi further teaches that the silicon absorber has this thickness because of efficiency, flexibility, cost, and safe/reliable material attributes requirements (¶0040).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the thickness of the solar absorber (one incorporated into Murphy from Gilbert) to have a thicknesses ranging in the range of a few to a 100 microns (including 50 microns as required by the claim) as taught by Moslehi in order to meet efficiency, flexibility, cost, and safe/reliable material attributes required of the absorber (Moslehi, ¶0040).

Regarding claim 14:
The 35 USC 103 rejection of claim 13 by Murphy, Gilbert and Swanson:
The system of claim 13, wherein a back surface of the selective absorber includes a reflective coating (see the reflective coating 10 incorporated into Murphy from Gilbert as part of the selective absorber), and a front surface of the selective absorber is textured (see the textured surface 14 incorporated into Murphy from Gilbert as part of the selective absorber).
Murphy fails to explicitly disclose:
Wherein a thickness of the selective absorber is reduced to approximately 50 microns, wherein this reduced thickness is made possible by the reflective coating and the texturing.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one incorporated into Murphy from Gilbert) can have a variety of thicknesses ranging from a few to a 100 microns depending on the efficiency, flexibility, cost, and safe/reliable material attributes required of the absorber (as evidenced by Moslehi, ¶0040).

Regarding claim 25:
The 35 USC 103 rejection of claim 23 by Murphy, Gilbert and Swanson:
The system of claim 23, wherein a back surface of the selective absorber includes a reflective coating (see the reflective coating 10 incorporated into Murphy from Gilbert as part of the selective absorber), and a front 35surface of the selective absorber includes is textured (see the textured surface 14 incorporated into Murphy from Gilbert as part of the selective absorber). 
Murphy fails to explicitly disclose:
Wherein a thickness of the selective absorber is reduced to approximately 50 microns, wherein this reduced thickness is made possible by the reflective coating and the texturing.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one incorporated into Murphy from Gilbert) can have a variety of thicknesses ranging from a few to a 100 microns depending on the efficiency, flexibility, cost, and safe/reliable material attributes required of the absorber (as evidenced by Moslehi, ¶0040).

Claims 6, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Gilbert and Swanson as evidenced by US patent application publication number 2017/0336102 to Ren et al. (Ren).
Regarding claim 6:
Murphy discloses:
	A regulator (54 and 62) for controlling the temperature of the selective absorber.	
Murphy fails to explicitly disclose:
The method of claim 1, wherein the method further comprises regulating a temperature of the selective absorber to remain in a normal-operating-temperature range between 500 and 600 C.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one in Murphy) typically operate in the temperature range of 500 to 600 C (see US patent application publication number 2017/0336102 to Ren ¶0020 which discloses that the solar absorber that can include silicon (¶0021) that operates in the temperature range of 500-600°C (¶0020)) in order to supply the proper amount of heat to the heat engine.
Regarding claim 17:
Murphy discloses:
The system of claim 12, wherein the system further comprises a regulator (54 and 62; as per the 35 USC 112(b) rejection of the claim above, the regulator limitation has been interpreted to require a pump), which regulates a temperature of the selective absorber , the regulator comprising one or more of:  an array of planar mirrors; and a series of parabolic mirrors (see figure 3, which shows a multiple solar concentrator systems 18 (¶0025) and solar concentrator system 18 includes parabolic mirrors as shown in figure 1, element 22, therefore the system includes a series of parabolic mirrors ).  

Murphy fails to disclose:
Regulating a temperature of the selective absorber to remain in a normal-operating temperature range between 500 and 600 'C.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one in Murphy) typically operate in the temperature range of 500 to 600 C (see US patent application publication number 2017/0336102 to Ren ¶0020) in order to supply the proper amount of heat to the heat engine.
Regarding claim 28:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 17 by Murphy and Gilbert.

Claims 8, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Gilbert and Swanson as applied to claims 1, 12 and 22 above, and further in view of EP patent document EP 0042577 to Woodall.
Regarding claim 8:
Murphy, Gilbert and Swanson fail to disclose:
The method of claim 1, wherein the heat-reflecting layer comprises an oxide.  
Woodall teaches:
	A solar energy converter (figure 4) that includes a transparent reflective layer/heat mirror that is a glass coated with a conductive oxide such as tin oxide (page 18). The solar energy converter absorbs solar energy in a material (23) and directs the thermal energy to a thermal to radiant energy emitter (27). From the emitter the radiant energy is converted to electrical energy by the photovoltaic device (29). The photovoltaic device can be coated with the transparent reflective layer/heat mirror to reflect energy that can’t be passed through the semiconductor window.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy, Gilbert and Swanson to replace or modify the heat mirror/reflective mirror of Murphy and Gilbert with a glass coated with a conductive oxide such as tin oxide as taught by Woodall. This is a simple substitution of one known element (heat mirror of Murphy and Gilbert) for another (heat mirror including oxide of Woodall) to obtain predictable results (reflect heat back toward the selective absorber).
Regarding claims 19 and 29:
All limitations of these claims are taught by the 35 USC 103 rejection of claim 8 by Murphy, Gilbert, Swanson and Woodall.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejections of the claims:
The applicant has provided several arguments as to why the above rejections of claims are improper however the office is not persuaded. First the applicant has argued (page 17 or arguments) that the etched surface is almost always used to enhance absorption rather than to promote reflection and for this reason it is not a reflector. However, the office is not persuaded by this arguments since this appears to be two sides of the same coin. It improves absorption of the light by reducing the amount of light reflected away from the surface that it is coated on. This is shown in figure 3 in Gilber with the E and B etched curves which show that the surface treatment keeps total reflectance below 10% across .2-2.0 wave lengths (µm)(which includes infrared which starts at .78 µm). A low reflectance indicates that the surface treatment prevents light from being reflected or emitted from the surface which would include the energy emitted from the surface/selective absorber under the etched surface coating. For this reason, the applicants arguments that it does not reflect infrared energy back to the selective absorber is not persuasive since this energy would appear as part of the total reflectance which is not the case as shown in figure 3. Second, the applicant has argued that the limitations quoted by in the previous office action regarding depths of the pits does not exceed the wavelength of the infrared end of solar energy is incorrected and for this reason does not support absorption or reflectance of infrared energy. However, the office is not persuaded by this argument for the same reason cited above in regards to figure 3 in Gilbert which shows that solar energy in the range including at least a portion of the infrared spectrum is absorbed by surfaces that including the coating advanced by the Gilbert reference and for this reason the rejection is maintained. In short, the Gilbert demonstrates an etched coating that can be applied to a surface to improve absorption of energy in the infrared spectrum as shown by figure 3 and this includes reflecting light that would be emitted by a surface underneath the coating (in the case of the claim the selective absorber) since the reflection of energy in the spectrum of infrared is greatly reduced by the coating as shown by figure 3 of Gilbert. For this reason, the above rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746